Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s previous election of Group I, claims 1 (in-part) and 2-5, drawn to Product I in the reply filed on 7/31/20 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
2.	Claims withdrawn:
Claims 6-20 and non-elected products are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Since the withdrawn claims are to distinct products (II & III) and cannot be rejoined, it is suggested that Applicants cancel claims 6-20 and subject matter of non-elected products II & III from claims 1-5.	
3.					Priority
Receipt is acknowledged of papers (foreign priority, CHINA 201810734180.4 07/06/2018, CHINA 201810734353.2 07/06/2018, CHINA 201910321631.6 04/22/2019) submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  
Applicant cannot rely upon the certified copies of foreign priority papers to overcome any rejection if presented in this Office Action because a translation of said papers has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
A certified translation of every foreign benefit application or Patent Cooperation Treaty (PCT) application not filed in English is required. 35 U.S.C. 119(b)(3) and 372(b)(3) and 37 CFR 1.55(a)(4). If no certified translation is in the official record for the application, the examiner must require the applicant to file a certified translation. The applicant should provide the required translation if applicant wants the application to be accorded benefit of the non-English language application. Any showing of priority that relies on a non-English language application is prima facie insufficient if no certified translation of the application is on file. 37 CFR 41.154(b) and 41.202(e).
No response was received.
4. 	Applicants’ amendment and response filed 12/16/20 to Office Action mailed 9/16/20 is acknowledged. Claims 1 (in-apart to product I) and claims 2-5 are under consideration in this Office Action.
5.	Applicant's amendment and arguments filed 12/16/20 have been fully considered but they are not deemed to be persuasive. The reasons are discussed following the rejection(s).
6.	Any objection or rejection of record which is not expressly repeated in this Office Action has been overcome by Applicant’s response and withdrawn.
7.				New Matter Rejection
35 U.S.C. § 112, first paragraph (Written Description) 
Claims 1-6 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph - written description requirement, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amendment filed 12/16/20 is objected under 35 U.S.C. 132 because it introduces new matter into the disclosure (claims).  35 U.S.C. 132 states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Claim 1, line 3, recites the phrase ‘acyl-CoA oxidase. The phrase added into the claim/specification was not part of the original specification and the invention as claimed was not envisioned or foreseen as originally filed. Claims 2-5 are included in the rejection for failing to correct the defect present in the base claim(s).
	Applicant is required to cancel the new matter in the reply to this Office Action. 
Note:	acetyl-CoA oxidase as originally claimed and acyl-CoA oxidase (as currently claimed) appears to have different functions as shown in US 20100041115 A1.
US 20100041115 A1 - acetyl-CoA oxidase (Aox) that catalyse the first .beta.-oxidation stage (see § 0007); where as the acyl-CoA oxidases are coded by the POX2, POX3, POX4 and POX5 genes and two other acyl-CoA oxidases coded by the POX1 and POX6 genes, of unknown function, 
In view of the above reference (US 20100041115 A1 ) Applicants may use the prior enzyme name – viz. acetyl-CoA oxidase, instead of acyl-CoA oxidase.
				
8.	Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
	Claim 1, line 4 recite “ADH gene or its homologous gene and/or an attenuated POX4 gene or its homologous gene”. 
	Claim 1, line 5 recite “POX4 gene or its homologous gene”.
The claim is confusing regarding the phrase ‘homologous’ as no sequences are recited and what is it homologous to. Correction and clarification is requested.
Claims 2-5 are included for failing to correct the defect present in the base claim.
9.	Following claim 1 language is suggested for allowance:
	Claim 1 (for example) - A recombinant long-chain dibasic acid producing microorganism, having increased alcohol dehydrogenase activity and decreased acetyl-CoA oxidase activity, wherein, in the recombinant microorganism, POX4 gene is replaced with one or more copies of ADH gene, wherein the recombinant long-chain dibasic acid producing microorganism produces a long-chain dibasic acid with a low content of hydroxyl acid impurity.
	Claims 2-5 may accordingly be amended and non-elected claims 6-20 and subject matter of non-elected products II & III be pursued in divisional applications.
10.	No claim is allowed. 
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940. The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652			
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940
Fax: (571) 273-0940